June 14, 1937. The opinion of the Court was delivered by
This action by the plaintiff, C.E. Gardner, as Receiver, against the defendants, A.M. Coker, as Receiver of the Bank of Darlington, Inc., Geo. H. Edwards, as alleged trustee, and Theola Gandy, Christine Gandy, Thomas Gandy, Rogers Gandy, and Melvin Gandy, as beneficiaries of the alleged trust, defendants, of whom Geo. H. Edwards, trustee, *Page 194 
and Theola Gandy, Christine Gandy, Thomas Gandy, Rogers Gandy, and Melvin Gandy are appellants, and A.M. Coker, as Receiver, is respondent, was commenced in the Court of Common Pleas for Darlington County, June 26, 1936, for the purpose of determining the ownership to certain bonds and a contract in the hands of the Receiver, the said C.E. Gardner. In his answer, the said A.M. Coker, as Receiver, served his answer upon the other defendants, claiming that as such Receiver he was owner of the property and the securities involved, and asked that his claim be adjudged to be paramount and asked that the property involved, or the proceeds derived therefrom, be applied to the payment of a judgment against L.K. Kirven. The answer of the said George H. Edwards was also served upon the plaintiff and also upon the defendant, the said A.M. Coker, as Receiver. In this answer of George H. Edwards he set forth his claim to the bonds and the contract and property involved, as trustee for the other defendants, and asked that he be adjudged to be the owner and holder of the property involved for the benefit of his cestuis que trustent. Certain other defendants adopted the answer of the said George H. Edwards.
The case was heard by his Honor, E.C. Dennis, Judge of the Fourth Circuit at his chambers. His Honor, Judge Dennis, after fully considering the testimony in the case and the matters involved, issued his decree in the cause, dated December 24, 1936. From the decree of Judge Dennis the defendants-appellants, pursuant to due notice, appealed to this Court upon the several grounds set forth in the exceptions.
We are satisfied that his Honor, Judge Dennis, reached the right conclusion in the case. The exceptions are, therefore, overruled, and the judgment of the lower Court affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur. *Page 195